No. 85-163
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                          1985



IN RE THE MARRIAGE OF
PEARL E. MARTIN,
               Petitioner and Respondent,
      and
ROBERT M. MARTIN,
               Respondent and Appellant.




APPEAL FROM:    District Court of the Eighth Judicial District,
                In and for the County of Cascade,
                The Honorable John M. McCarvel, Judge presiding.

COUNSEL OF RECORD:

      For Appellant:
               Baiz   &   Olson; Thomas A. Baiz, Great Falls, Montana

      For Respondent:
               Alexander     &   Baucus; Nancy P. Cory, Great Falls, Montana



                                      Submitted on Briefs:    July 25, 1985
                                                  Decided :   September 10, 1985


Filed:   SEP 1 0 1 8
                  95
M r . J u s t i c e F r a n k B.    Morrison,           Jr.       d e l i v e r e d t h e Opinion o f
t h e Court.

        The    marital        estate       of     R o b e r t. ! ? i     Martin      and   Pearl       E.

M a r t i n was d i s t r i b u t e d i n t h e E i g h t h J u d i c i a l D i s t r i c t C o u r t

by   decree        dated      January      31,        1985.            Robert Martin a p p e a l s ,

alleging        that       the     property           division            is   inequitable            and

results       in    substantial          i n j u s t i c e t o him.            F7e   d i s a g r e e and

a f f i r m t h e decree of t h e District Court.

        R o b e r t and P e a r l w e r e m a r r i e d on A u g u s t 1-2,             1972.         She

i s p r e s e n t l y 53 y e a r s o f a g e .        H e i s 60 y e a r s o f a g e .         Though

both     parties        had    children          by    prior           marriages,     no    chi-Idren

w e r e b o r n of t h e i r m a r r i a g e .

        P e a r l i s a 1-egal s e c r e t a r y .          H e r g r o s s income i s $ 1 4 , 8 0 0

a y e a r , w i t h t a k e home p a y o f            $844 p e r month.              H e r expenses

t o t a l $ 1 , 4 3 0 p e r month.       R o b e r t owns and o p e r a t e s G r e a t F a l l s

Cleaning       Service.            His   n e t m o n t h l y income i s a p p r o x i m a t e l y

$1200,      excluding t a x consequences                         from t h e d e p r e c i a t i o n    of

h i s business.            H i s personal         expenses t o t a l            $850 p e r month.

        T h e p a r t i e s t e s t i f i e d and t h e t r i a l j u d g e found t h a t t h e

parties       contributed          their     r e s p e c t i v e incomes t o t h e i r j o i n t

benefit       and t h a t t h e p a r t i e s '        nonfinancial contributions t o

t h e marriage w e r e equal.

        The t r i a l    judge      found t h e n e t m a r i t a l e s t a t e t o c o n s i s t

of t h e following:

     REAL PROPERTY

     F a m i l y r e s i d e n c e - 2 2 7 1 Beech D r i v e ,
     G r e a t F a l l s , Montana.         (Equity i n c r e a s e
     since date of marriage).                                $21,600.00

     R e n t a l P r o p e r t y - 8 0 7 and 809 6 t h
     S t r e e t SW, G r e a t F a l l s , Montana                      46,831.80

     R e s i d e n c e - 1546 Meadowlark D r i v e ,
     G r e a t F a l l s , Montana
   PERSONAL PROPERTY
   1978 Ford Van
   1976 Ford LTD
   1966 GMC Van
   1983 Buick
   Stocks and bonds
   Furniture, etc.
   Petitioner's IRA Acct.
   Respondent's LC1 Acct.
   Petitioner's Gov't. pension
   Respondent's savings acct.
   Respondent's checking account
   Petitioner's checking account
   Petitioner's savings account
   Respondent's IRA account
   Cash in safe (American)
                 (Canadian)
   Husband's coin collection
   Joint coin collection
   Finding of Fact VII.
     Notably,    the   trial   judge   omitted   Robert's   cleaning
business from the net marital estate, choosing instead to
permit Robert to retain it in its entirety.        The business is
worth $81,000:       $27,500 for the building; $8,500 for the
equipment; and $45,000 for its good will.
    The trial judge divided the net marital.         state between
the parties as follows:
     PETITIONER
    Residence    -
                1546 Meadowlark
    Drive
    Stocks and bonds
    1983 Buick
    Petitioner's IRA Account
    Petitioner's Government Pension
    Petitioner's Checking Account
    Petitioner's Savings Account
    Cash in safe (American)
                 (Canadian)
    Coin collection
    Cash (to be paid by the
         Respondent within
         sixty (60) days
        RESPONDENT

        Residence -
        2211 Beech Drive
        R e n t a l - 807 & 809 6 t h S t . S W
        Personal property              -
        2211 Beech D r i v e
        1978 Ford Van
        1976 Ford LTD
        1966 GMC Van
        R e s p o n d e n t ' s LC1 Account
        R e s p o n d e n t ' s S a v i n g s Account
        R e s p o n d e n t ' s Checking Account
        R e s p o n d e n t ' s I R A Account
        R e s p o n d e n t ' s Coin c o l l e c t i o n

        Finding of Fact V I I I .

        R o b e r t o b j e c t s t o h i s $45,000 c a s h o b l i g a t i o n t o P e a r l ,

claiming        that     Pearl       then     receives         61% o f      the    net marital

e s t a t e w h i l e h e receives o n l y 39%.               However, R o b e r t f a i l s t o

c o n s i d e r t h a t h e was a l l o w e d t o r e t a i n . h i s c l e a n i n g b u s i n e s s ,

despite       Pearl's         substantial           contributions          to     its     success.

        The C o u r t n o t e s t h a t t h e P e t i t i o n e r s e t u p a
        bookkeeping            system       for the business,              prepared
        income t a x r e t u r n s and answered phone c a l l s , f i l l e d
        i n f o r t h e s e c r e t a r y ' s v a c a t i o n s f o r 11 y e a r s and
        s a v e d some b u s i n e s s a c c o u n t s i n 1978.        Petitioner
        t e r m i n a t e d h e r employment w i t h t h e law f i r m of
        A l e x a n d e r & Baucus i n 1978 t o accomodate [ s i c ] t h e
        Respondent.            As a r e s u l t she l o s t fringe benefits
        and a Keogh P l a n i n t e r e s t , h a v i n g b e e n employed by
        t h a t f i r m s i n c e 1961. The C o u r t n o t e s t h i s b e c a u s e
        s h e i s n o t b e i n g awarded a n y i n t e r e s t i n t h a t
        business.

Finding       of      Fact     IX.         This     finding        supports        the     $45,000

payment.

        Robert       a l s o complains          that     the     trial      judge       failed      to

p r o p e r l y c o n s i d e r t h e $11,000 i n p r o p e r t y h e b r o u g h t i n t o t h e

marriage        and     the     $16,000        he    inherited          from      his    parents.

Again w e must d i s a g r e e .             The     $11,000       consists of           t h e cash

v a l u e o f a n i n s u r a n c e p o l i c y on R o b e r t ' s l i f e and t h e p r o f i t

r e a l i z e d when R o b e r t s o l d r e n t a l p r o p e r t y h e b r o u g h t i n t o t h e

marriage.          Robert t e s t i f i e d a t t r i a l t h a t t h e s e proceeds w e r e

used t o p u r c h a s e t h e r e n t a l . p r o p e r t y owned by t h e p a r t i e s a t
t h e t i m e of t h e i r dissolution.                    T h a t p r o p e r t y was i n c l u d e d i n

Robert's portion of the marital estate.

        There       i s no         s p e c i f i c r u l e c o n c e r n i n g how a n i n h e r i t e d

asset       is    to     be    treated          when       marital       property         i s divided.

"Each c a s e h a s t o b e d e c i d e d on i t s own f a c t s . "                         Vivian v.

Vivian          (2978),       1.78 Mont.            341,     344,     583 P.2d 1072,   1074.

However,         5 40-4-202(1),                MCA,    does       require           consideration     of

t h e " c o n t r i b u t i o n s o f t h e o t h e r spouse t o t h e marriage                   . . ."
P e a r l and R o b e r t t e s t i f i e d t h a t P e a r l a s s i s t e d i n t h e u p k e e p

of    the       home,     the       rental          property       and        the    business.        She

willingly          quit        a     long       term       job,     forfeiting              substantial

retirement           security,            in     order       to     assist          her     husband   in

improving          his        own      life.           Again,       we        find     no    abuse    of

d i s c r e t i o n by t h e t r i a l . j u d g e .

        I n determining whether t h e t r i a l c o u r t abused i t s
        d i s c r e t i o n , t h e reviewing c o u r t does n o t s u b s t i t u t e
        i t s judgment f o r t h a t o f t h e t r i a l c o u r t .             The
        standard f o r review i s whether t h e t r i a l c o u r t
        acted             arbitrarily        without          employment          of
        c o n s c i e n t i o u s judgment o r e x c e e d e d t h e bounds o f
        reason             resulting      in    substantial          injustice.
         [ C i t a t i o n s ommitted.]

Creon      v.    Creon        (1981),          1 9 5 Mont. 254,    257,       635 P.2d 1308,

1309.       Not o n l y h a s t h e t r i a l j u d g e n o t a c t e d a r b i t r a r i l y n o r

exceeded           the        bounds           of      reason,           he     has       achieved      a

well-reasoned,             exceedingly              f a i r distribution of               the marital

property.

        Affirmed.
We c o n c u r :



      .-'
  h i e f Justice